Citation Nr: 1221861	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-15 498	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk



INTRODUCTION

The Veteran served on active duty from June 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran does not have right ear hearing loss that is related to his military service.


CONCLUSION OF LAW

The Veteran does not have right ear hearing loss that is the result of disease or injury incurred or aggravated in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The Veteran asserts that he suffers from right ear hearing loss as a result of in-service noise exposure.  The report of a March 1968 enlistment examination included the results of an audiogram that recorded the Veteran's pure tone auditory thresholds as follows: 







HERTZ



500
1000
2000
3000
4000
RIGHT
0 
-10 
-10 
N/A
15 
LEFT
5 
-10 
-5 
N/A
20

The Veteran was given audiometric testing at his separation examination in August 1972.  The pertinent results of that audiogram recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
15
LEFT
10 
10
5
10
30

He also had a puretone threshold of 20 at 6000 Hertz in the right ear.  In June 2009, the Veteran submitted a claim for VA disability compensation, seeking service connection for, among other things, hearing loss.  He indicated that his hearing loss began in 1968 but that he had not yet been treated for it.  In August 2009, the Veteran underwent a VA audiology examination, during which he reported in-service noise exposure while working as an aircraft mechanic.  He stated that he had experienced occupational noise exposure while managing a printing company, but denied any recreational noise exposure.

The results of audiometric testing conducted as part of that examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
40
70
LEFT
20
25
20
75
100

The Veteran's speech recognition scores were 100 percent for the right ear and 90 percent for the left ear.  The audiologist diagnosed the Veteran as having a mild to severe degree of sensorineural hearing loss for the right ear and a mild to profound degree of sloping sensorineural hearing loss for the left ear.  He opined that hearing loss on the left side was at least as likely as not caused by or a result of military acoustic trauma, as hearing loss was documented on the Veteran's separation examination report.  While the audiologist conceded that the Veteran experienced acoustic trauma during service, the fact that his right ear hearing remained normal throughout military service led the audiologist to conclude that the Veteran's right ear hearing loss was not caused by or a result of military acoustic trauma.

In September 2009, the RO issued a rating decision, which, in pertinent part, granted service connection for left ear hearing loss and denied service connection for right ear hearing loss.  In October 2010, the Veteran filed a Notice of Disagreement (NOD), contesting the denial of service connection for right ear hearing loss, arguing that the audiologist failed to recognize the 15 decibel decline in his auditory acuity in service in frequencies 500 through 2000 Hertz and contending that, pursuant to Hensley. Brown, 5 Vet. App. 155, 159-160 (1993), the audiologist's examination was fundamentally flawed.  

In June 2011, the Veteran underwent another VA examination.  The results of audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
45
75
LEFT
25
25
20
75
95

The VA audiologist noted the Veteran's in-service noise exposure as an aircraft mechanic as well as his occupational noise exposure as a manager of a printing company.  She determined, among other things, that the Veteran had mild sloping to severe sensorineural hearing loss in the right ear.  The audiologist concluded that the Veteran's right ear hearing loss was not caused by or a result of acoustic trauma during military service.  She reviewed the file and based her opinion on the fact that the Veteran's Service Treatment Records (STRs) did not show a shift in the Veteran's audiometric thresholds.  The audiologist specifically noted that the STRs failed to document right ear hearing loss during military service.  The audiologist also addressed the possibility of late onset hearing loss, but ruled this out as the requisite animal and human studies have not been done.  She stated that based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for concluding that there was delayed-onset hearing loss.

II. Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000 3,000 or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Clearly, according to both the August 2009 and June 2011 audiograms, the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Further, the Board finds credible the Veteran's account of noise exposure in service, as it is conceded by both VA examiners and is consistent with his military occupational specialty (MOS) as an Aviation Structural Mechanic-Hydrolics (AMH).  In a September 2010 Fast Letter 10-35 (FL 10-35), the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a high probability of in-service noise exposure for the Veteran's MOS.  The Fast Letter also notes that "if the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event."  As such, it is conceded that the Veteran had exposure to hazardous noise in service.  Thus, the question is one of nexus.

In the instant case, the Veteran has stated his lay opinion as to why he believes that his right ear hearing loss is related to his noise exposure during service.  However, both VA audiologists, after considering the evidence of record and applying scientific principles, concluded that the Veteran's right ear hearing loss was not related to his military service.  While the Board notes that in the June 2011 provider's restatement of the requested medical opinion, the audiologist stated that the Veteran's right ear hearing loss is due to or a result of acoustic trauma during military service, the audiologist specifically indicated that the restatement was "not the opinion itself."  Rather, the audiologist's actual opinion, which is accompanied by an extensive explanation, clearly indicates that the Veteran's right ear hearing loss is not due to or a result of acoustic trauma during military service.  Further, although there was a difference in thresholds in the Veteran's right ear hearing acuity between entrance and separation, both the August 2009 and June 2011 examination reports correctly noted that the Veteran's entrance and separation audiograms indicated hearing within normal limits on the right side.  Moreover, it is evident from the June 2011 examination report that the audiologist considered any threshold shifts, as the audiologist determined that the Veteran's left-ear hearing loss was related to acoustic trauma in service based on the threshold shifts shown therein, which showed impaired hearing at 4000 Hertz.  See Hensley, 5 Vet. App. at 157 (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels.).  However, regardless of any threshold shifts for the Veteran's right ear, as stated by the VA audiologist, his separation audiogram failed to show any right ear hearing loss.  Id.  In fact, his right ear hearing acuity was normal at separation.

The Board notes that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010); see Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley., 5 Vet. App. at 159-160.  Nevertheless, in the June 2011 examination report, the audiologist addressed in detail the possibility of late-onset hearing loss.  The audiologist specifically indicated that sufficient studies had not been done on the subject and that, based on current scientific knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for concluding that delayed-onset hearing loss occurred.  She even went so far as to reference Hensley v. Brown, supra, and explained why it was not applicable in this instance.  

Based on a review of this evidence, the Board finds that service connection for right ear hearing loss is not warranted.  The Board acknowledges that the Veteran had in-service acoustic trauma and has a current hearing loss disability as defined by VA; however, the evidence fails to show a nexus between his service and his current right ear hearing disability.  Although the Veteran believes that his right-ear hearing loss began in 1968, the objective testing done at that time yields a contrary result.  Further, the only medical opinions of record indicate that the Veteran's current right ear hearing loss is not the result of in-service acoustic trauma.  The examinations were thorough, and the June 2011 VA audiologist in particular provided a complete and well-reasoned rationale for her opinion.  There is no indication that any medical professional has provided any opinion indicating that the Veteran's right ear hearing loss is related to his military service.  

Additionally, there is no evidence that the Veteran's hearing loss was manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  Based on the audiograms of record, right ear hearing loss was not shown until August 2009.  See Hensley, 5 Vet. App. at 157.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

The Board acknowledges the Veteran's belief that his hearing loss is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for right ear hearing loss is denied.  See 38 U.S.C.A § 5107 (West 2002).

III. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103(A) (West 2002 & Supp. 2011), and in the pertinent implementing regulation codified at 38 C.F.R. § 3.159, provide that VA will notify a claimant of, and assist him/her in obtaining, evidence necessary to substantiate a claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be given to a claimant prior to the initial decision by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, a pre-decisional letter dated in July 2009 complied with VA's duty to notify the Veteran regarding his hearing loss claim.  Specifically, this letter informed the Veteran of what evidence was necessary to establish entitlement to the benefit sought, what information and evidence was already in the RO's possession, what further evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  The Board finds that the July 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Further, from the outset the Veteran has demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements regarding his noise exposure in service.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and CFR § 3.159(b) were satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's STRs and afforded him August 2009 and June 2011 VA audiology examinations in furtherance of the Veteran's service connection claim.  The VA audiologists reviewed the Veteran's claims folder, conducted the appropriate hearing tests and provided very similar opinions.  The June 2011 audiologist's opinion in particular was supported by an adequate rationale as it not only addressed the Veteran's STRs, but went further to address the possibility of late-onset hearing loss.  See Ardison v. Brown, 6 Vet. App. 405, 407 (stating that there is no reasons or bases requirement imposed on a medical examiner other than to describe the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one.").  The Board thus concludes that the Veteran was given an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 563 (2007).


ORDER

Entitlement to service connection for right ear hearing loss is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


